DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2020/0116632 A1).
With respect to independent claim 1, Henderson teaches in Figs. 1 and 3 A gas detector comprising: 
a housing 250; 
a gas sensor main body 204;see paragraph [0039]installed in the housing; and 
a partition wall 202b provided in the housing and limiting a surrounding of the gas sensor main body to separate from an other area the area between inlet 201 and inlet choke point 209; see paragraphs [0035 – 0036], wherein the housing or the partition wall includes an opening portion space defined between the 202b and the divider 213;  directly connected from an outside to an area inside the partition wall.

With respect to dependent claim 2, in Fig. 3 Henderson teaches wherein a volume of the area inside the partition wall is equal to or less than half a volume of the other area.
With respect to dependent claim 3, Henderson teaches an inlet 201 cover configured to cover the opening portion.
Allowable Subject Matter
Claims 4 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 4, Henderson teaches wherein an electronic component in 100 in Fig. 1 in arranged in the other area of the housing; but the prior art of record fails to teach or reasonably suggest:
wherein only the area inside the partition wall is connected to the outside by the opening portion.
With respect to dependent claim 5, the prior art of record fails to teach or reasonably suggest: 
a metal cage arranged to surround the surrounding of the gas sensor main body in the area inside the partition wall and heated by a heater.
	With respect to dependent claims 6 – 7, because of their dependency on claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884